Dear Mr. Spruel:
On behalf of the Calcasieu Parish School Board, you have requested the opinion of this office relative to the use of public funds. Specifically, you ask:
      "Can the Board make a donation in the amount of $3,500.00 to the Calcasieu Association of Educators to help defray the cost of having an annual banquet honoring all retirees?"
We direct your attention to La. Const. Art. VII, Sec. 14
which prohibits the state and its political subdivisions from donating public funds ". . . to or for any person, association or corporation, public or private." Your attention is also directed to Atty. Gen. Op. No. 76-1680, copy enclosed, which provides that public funds cannot be utilized for payment of expenses associated with a banquet to honor public retirees.
In our opinion, a donation by the School Board of public funds to the Calcasieu Association of Educators to help defray the cost of a banquet honoring retirees is prohibited by La. Const. Art. VII, Sec. 14.
We trust the foregoing to be of assistance.
Yours very truly,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ JEANNE-MARIE ZERINGUE BARHAM Assistant Attorney General
RPI:JMZB:jv
DATE RECEIVED: 3/22/96 DATE RELEASED:
JEANNE-MARIE ZERINGUE BARHAM, ASSISTANT ATTORNEY GENERAL